The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE MID-YEAR REPORT Mid-Year Report Government of Saskatchewan November 27, 2012 TABLE OF CONTENTS MID-YEAR REPORT Introduction 1 Economic Update 3 Financial Overview 10 Borrowing and Debt 16 GENERAL REVENUE FUND (GRF) FINANCIAL TABLES GRF – Schedule of Revenue 20 GRF – Schedule of Expense 21 GRF – Schedule of Debt 22 SUMMARY FINANCIAL STATEMENT INFORMATION Summary Financial Statement Update 23 SUMMARY FINANCIAL STATEMENT TABLES Summary Statement of Surplus 26 Summary Schedule of Debt 28 Mid-Year Report 2012-13| Budget Update The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 MID-YEAR REPORT MID-YEAR REPORT Introduction Saskatchewan’s economy continues to perform well in 2012. As a result, the 2012-13 Saskatchewan Budget remains in a surplus position on both a General Revenue Fund (GRF) and Summary Financial Statements (SFS) basis. Stronger-than-expected investment, housing starts, consumer spending, employment growth and a larger-than-expected crop in 2012 more than offset declines in potash production and oil exports relative to the Budget forecast. The key economic indicators support Saskatchewan’s strong economic performance in 2012, with Saskatchewan posting: w the fastest growth in investment in new housing construction, number of housing starts, value of building permits and investment in non-residential building construction; and, w the second-fastest growth in employment, average weekly earnings, retail sales, manufacturing sales and international exports. Saskatchewan continues to experience the second-lowest unemployment rate among Canadian provinces. A strong, diverse economy contributes a degree of stability to provincial revenue.Large swings in the volatile non-renewable resource sector are somewhat offset by strength in other sectors. While total revenue is down $51.0 million from Budget, a $211.3 million increase in tax revenue, a $95.1 million increase in federal transfers and a $47.7 million increase in other own-source revenue almost offset a $405.1 million net reduction in non-renewable resource revenue. And, relative to First Quarter, total revenue is up $62.2 million. Expenses continue to be managed tightly.Spending increases relative to Budget have been limited to funding for the Provincial Disaster Assistance Program, gaming agreement reconciliation payments, the first instalment of stadium funding, start-up funding for SaskBuilds, and funding for the labour legislation review and consultation. These increases are offset by $61.2 million in expense management savings, resulting in a $31.6 million increase in expense relative to Budget. Mid-Year Report 2012-13| Budget Update 1 Government general public debt remains at the March 2012 level of $3.8 billion. A modestly improved surplus is now projected on a summary basis, predominantly reflecting significant improvements in CIC Board Organizations and Not-for-Profit Insurance Organizations mostly offsetting large actuarial adjustments to pension liabilities in the Public Service Superannuation Plan (PSSP) and the Teachers’ Superannuation Plan (TSP). Saskatchewan continues to benefit from one of the strongest provincial economies in one of the strongest nations and remains on-track, in terms of both economic and fiscal performance in 2012-13. 2 Mid-Year Report 2012-13| Budget Update Economic Update INTRODUCTION The Saskatchewan economy is performing well again this year despite a still weak global recovery. While potash production and sales were impacted, most other indicators are up. Population and employment growth in particular have surpassed expectations of earlier this year, as has business investment, which continues to be a key driver of economic growth in Saskatchewan. Real Gross Domestic Product (GDP) is currently forecast to increase 3.1 per cent this year.Nominal GDP is forecast to increase 5.8 per cent. For 2013, assuming a rebound in potash production and sales, a normal crop harvest and still strong business investment, particularly in the oil and gas sectors, real GDP is expected to grow by 3.3 per cent.Nominal GDP is forecast to grow by 5.0 per cent. GLOBAL GROWTH PROSPECTS The recession in the Eurozone is affecting many countries around the world, including key emerging markets like China, India and Brazil that are vital to commodity prices. The Eurozone economy as a whole is now projected to contract by 0.6 per cent this year and to increase by just 0.1 per cent in 2013. The U.S. economy has regained some momentum in the third quarter, but the speed of recovery remains slow. Third quarter U.S. real GDP grew at an annualized rate of 2.0 per cent, higher than second quarter growth of 1.3 per cent.The source of growth was mainly personal and government spending.Business investment and export activities remained weak. Overall, the U.S. economy is expected to grow by 2.3 per cent in 2012 and 2.4 per cent in 2013. The economic weakness around the world is also affecting Canadian economic performance.Canada’s real GDP grew by only 1.8 per cent in both the first and second quarters of 2012. Mid-Year Report 2012-13| Budget Update 3 CANADIAN AND U.S. GROWTH ASSUMPTIONS Actual 2012-13 Budget 2012-13 Mid-Year Can. real GDP growth (%) U.S. real GDP growth (%) The outlook for Canada’s economic growth has been revised down from 2.1 per cent to 1.8 per cent in 2012 and from 2.9 per cent to 2.3 per cent in 2013. Economic growth projections for many other countries have also been lowered from previous forecasts, but remain positive. w Japan’s economic growth is projected to be 2.2 per cent in 2012 and 1.0 per cent in 2013 (down from 2.4 per cent and 1.7 per cent). w China’s growth is expected to be 7.7 per cent in 2012 and 8.0 per cent in 2013 (down from 8.6 per cent and 8.9 per cent). w India’s economy is forecast to post 5.5 per cent growth this year and 6.0 per cent next year (down from 7.4 per cent and 7.6 per cent). w South Korea is anticipated to grow by 2.3 per cent in 2012 and 3.1 per cent in 2013 (down from 3.9 per cent and 4.2 per cent). w Mexico is expected to grow by 3.9 per cent in 2012 and 3.6 per cent in 2013 (down from 4.1 per cent and 3.7 per cent). w Brazil is forecast to expand by 1.7 per cent in 2012 and 3.8 per cent in 2013 (down from 3.8 per cent and 4.5 per cent). INTEREST RATES Recent central bank policy actions around the world are aimed at sustaining global economic growth and bringing financial stability.Both U.S. and Canadian interest rates are not expected to change in the near term. w The U.S. Federal Reserve has indicated it will keep the federal funds rate “at exceptionally low levels” until mid-2015. w In its October 2012 economic outlook, the Bank of Canada also pointed out that the need for interest rate hikes is “less imminent”. CANADIAN INTEREST RATE AND CANADIAN DOLLAR ASSUMPTIONS Actual 2012-13 Budget 2012-13 Mid-Year Short-term Interest Rate (%) Long-term Interest Rate (%)* Canadian Dollar (US cents) * 10-year Government of Canada Bond 4 Mid-Year Report 2012-13| Budget Update CANADIAN DOLLAR The value of the Canadian dollar has risen from an average of 97.52 US cents in June 2012 to an average of 101.48 US cents in October.For the first ten months of 2012, the value of the Canadian dollar averaged 99.93 US cents. On average, the value of the Canadian dollar is anticipated to remain at or near parity with the US dollar through most of the medium term. SASKATCHEWAN ECONOMIC FORECAST This year has been another strong year for the Saskatchewan economy. Job growth has been stronger-than-expected.Total employment averaged 536,600 in the first ten months of the year, up 10,300 from the same period in 2011, while Saskatchewan’s unemployment rate remains one of the lowest in Canada. The province’s population continues to grow as a result.Between July 1, 2011 and July 1, 2012, Saskatchewan’s population increased by 22,154 persons, the most growth in a single year since 1921.Furthermore, the second quarter of 2012 was the best quarter ever in terms of net international migration since Statistics Canada began tracking quarterly population data. The value of retail sales this year had previously been forecast to advance 5.5 per cent but is now forecast to grow by 8.3 per cent. Mid-Year Report 2012-13| Budget Update 5 SASKATCHEWAN ECONOMIC INDICATORS Change from Population at July 1 (000s) January Per Cent Change Unless Noted Otherwise (year-to-date) Ranking through Employment growth (000s) 4.8 1.6 2nd Oct Unemployment rate (%) 5.2 5.0 4.8 2nd lowest Oct Consumer Price Index 1.4 2.8 1.8 3rd lowest Sept Average employment weekly earnings 5.2 3.8 5.3 2nd Aug Value of manufacturing sales -4.0 2nd Sep Value of international exports 8.9 2nd Sep Value of retail sales 3.4 7.5 7.4 2nd Sep Value of wholesale trade 9.0 6.8 4th Sep Number of new vehicles sold 6.0 7.3 3rd Sep Value of building permits 9.9 1st Sep Number of housing starts 1st Sep Investment in new housing construction 1st Aug Investment in non-residential building construction 4.2 -4.2 1st Sep Source: Statistics Canada Business investment remains a significant driver of economic growth and many of the indicators of investment this year are up substantially. w Investment in new housing construction - up 29.2 per cent through the first eight months of 2012. w Number of housing starts - up 39.8 per cent through the first nine months of 2012. w Non-residential building construction - up 20.7 per cent through the first nine months of 2012. w Building permits - up 27.3 per cent through the first nine months of this year. Though potash production and sales have been impacted this year by weak global demand, many of the other indicators for 2012 are also up. FORECAST AT A GLANCE (Per cent Change Unless Otherwise Noted) 2012-13 Budget 2012-13 Mid-Year Real GDP Nominal GDP 12.9 CPI 2.8* Employment growth (000s) 1.6* 10.5 Unemployment rate (%) 5.0* Retail sales 7.5* * Actual 6 Mid-Year Report 2012-13| Budget Update 2012 crop production is estimated at 26.4 million tonnes, down 0.9 per cent from 2011, but above the budget level. As a result, the 2012 real GDP growth forecast has been revised up.Saskatchewan real GDP is now forecast to grow by 3.1 per cent this year. The previous forecast was 2.8 per cent. In nominal terms, the growth forecast has been revised down to 5.8 per cent from the previous forecast of 8.6 per cent. Lower price assumptions for both oil and potash are the main reasons for the drop. The price of potash is now expected to average $725.36 per K2O tonne this year, down from the budget price of $758.93 per K2O tonne. After rising early on in 2012, the price of a barrel of West Texas Intermediate (WTI) oil fell amid heightened concern over the Eurozone debt crisis and fears of a sharp slowdown in China. The price of a barrel of WTI is now expected to average US$95.00 this year, down US$5.00 from the 2012-13 Budget assumption of US$100.00. This is consistent with private sector forecasts. COMMODITY PRICE ASSUMPTIONS - CALENDAR YEAR 2012-13 Budget Actual 2012-13 Mid-Year WTI Oil (US$ per barrel) Natural Gas (C$ per GJ) Potash (C$ per K2O tonne)1 Potash (US$ per KCl tonne)1 Wheat (C$ per tonne)2 Canola (C$ per tonne)2 Barley (C$ per tonne)2 1 The potash industry quotes prices in US dollars per KCl tonne. Provincial royalty calculations, however, are based on the Canadian dollar price per K2O tonne. 2 Crop year basis and at farm gate prices. Sources: Ministry of the Economy, Ministry of Agriculture SURVEY OF WTI OIL PRICE FORECASTS - CALENDAR YEAR As of October 5, 2012 US$/barrel AJM BMO Financial Group Energy Information Administration GLJ Associates Ltd. NYMEX Futures Scotiabank Sproule Associates Limited TD Bank Financial Group Other Confidential forecasts* (average) Average * The Ministry of the Economy receives, in confidence, other private sector forecasts. Mid-Year Report 2012-13| Budget Update 7 For 2013, real GDP growth is expected to rise to 3.3 per cent due in part to: w increased oil investment as well as investments related to the expansion of the province’s potash industry; and, w a rebound in potash production and sales. In nominal terms, Saskatchewan GDP is forecast to grow by 5.0 per cent in 2013. PRIVATE SECTOR FORECASTS Private sector forecasts of the Saskatchewan economy in 2012 and in 2013 remain upbeat. Real GDP growth of 3.1 per cent is expected this year.For 2013, the private sector expects Saskatchewan’s economy to lead the nation, posting growth of 3.1 per cent. PRIVATE SECTOR REAL GDP GROWTH FORECASTS FOR SASKATCHEWAN (Per Cent Change) Release Date Conference Board of Canada Nov-12 Scotiabank Nov-12 CIBC Oct-12 BMO Oct-12 TD Bank Sep-12 RBC Sep-12 Laurentian Bank Aug-12 IHS Global Insight Jul-12 The Centre for Spatial Economics Jun-12 Average of Private Sector Forecasts Saskatchewan Ministry of Finance 8 Mid-Year Report 2012-13| Budget Update CONCLUSION The Saskatchewan economy has performed well this year.Strong employment and population growth, retail sales and investment have been key drivers of growth in 2012.Overall, real GDP is forecast to expand by 3.1 per cent. Nominal GDP this year is forecast to grow by 5.8 per cent. Looking ahead, risks remain in relation to the still largely unresolved debt crisis in the Eurozone and the possibility of a significant tightening of fiscal policy in the U.S. The outlook for the global economy, though less bright than previously expected, remains positive. This, alongside a normal crop harvest and strong business investment, particularly in the resource sector, and a rebound in potash production and sales, bodes well for the province’s economy next year. Overall, real GDP growth of 3.3 per cent is expected in 2013.Nominal GDP is set to expand by 5.0 per cent. Mid-Year Report 2012-13| Budget Update 9 Financial Overview OVERVIEW The 2012-13 Budget estimated a General Revenue Fund (GRF) surplus of $47.5 million. At mid-year: w revenue is down $51.0 million, or 0.5 per cent, from budget; and, w expense is up $31.6 million, or 0.3 per cent, from budget. The resulting pre-transfer balance is $12.4 million.One-half of this amount, $6.2 million, will be transferred to the Growth and Financial Security Fund (GFSF). After a $50.0 million transfer from the GFSF for highway infrastructure, the projected GRF surplus at mid-year is $56.2 million. The projected year-end GFSF balance is $664.5 million. 2012-13 GRF FORECAST OVERVIEW Budget 1st Quarter Mid-Year Change from (millions of dollars) Estimate Forecast Projection Budget 1st Quarter Revenue ) Expense Pre-Transfer Surplus ) Transfer (to) GFSF ) Transfer from GFSF - - Net Transfer from (to) GFSF ) ) GRF Surplus GFSF Balance* ) ) Government Public Debt** - - * First Quarter Forecast and Mid-Year Projection reflect actual 2012-13 opening balance of $708.3M. ** Budget Estimate figure has been adjusted to reflect the 2011-12 actual level. 10 Mid-Year Report 2012-13| Budget Update GRF REVENUE The 2012-13 Budget estimated GRF revenue at $11,290.9 million. At first quarter, GRF revenue was forecast to decrease $113.2 million, primarily due to a decrease in non-renewable resources revenue. At mid-year, GRF revenue is projected to increase by $62.2 million from first quarter. In total, GRF revenue is projected to be $11,239.9 million, a decrease of $51.0 million (0.5 per cent) from the budget estimate. Taxation revenue is projected to increase $211.3 million from the budget estimate. Individual Income Tax is projected to increase $167.7 million due to stronger-than-anticipated year-to-date tax assessments for the 2011 taxation year and higher personal income levels in 2012. Corporation Income Tax is projected to increase $28.5 million due to accelerated federal installment payments that better reflect the timing of revenue the federal government receives from corporate taxpayers on the Province’s behalf, offset by a lower federal estimate of the national corporate tax base for 2012 and 2013. In addition, strong economic growth has resulted in a $15.1 million increase in the Other Taxes category, primarily Insurance Premiums Tax and Corporation Capital Tax. 2012-13 REVENUE CHANGE, BY SOURCE (millions of dollars) Change Total Revenue - Budget Estimate Forecast Changes Individual Income Tax +167.7 Resource Surcharge +123.0 Transfers from the Government of Canada +95.1 Corporation Income Tax +28.5 Interest, Premium, Discount and Exchange +19.8 Saskatchewan Liquor and Gaming Authority +19.4 Potash -239.8 Oil -164.6 Crown Land Sales -126.9 Other net changes +26.8 Total Change from Budget -51.0 Revenue - Mid-Year Projection Mid-Year Report 2012-13| Budget Update 11 Non-renewable resource revenue is projected to decrease $405.1 million from budget primarily due to decreases in potash, oil and Crown land sales, partially offset by an increased projection for the resource surcharge. Crown land sales revenue is projected to decrease by $126.9 million, resulting from lower-than-expected year-to-date sales primarily due to an industry reallocation of capital towards drilling, for lease continuance and development purposes. Oil revenue is projected to decrease by $164.6 million, primarily due to a lower average West Texas Intermediate (WTI) oil price projection, an increase in the average exchange rate projection and a wider light-heavy differential. The above mentioned factors have resulted in a 2012-13 average well-head price, in Canadian dollars of $72.63 per barrel, down from the budget assumption of $82.45 per barrel. The average 2012-13 WTI price is now projected at US$93.27 per barrel, down from the budget assumption of US$100.50 per barrel.The average exchange rate projection is 100.59 US cents, up from the budget estimate of 100.00 US cents. The light-heavy differential has increased from 15.0 per cent at budget to 17.8 per cent at mid-year. Potash revenue is projected to decrease by $239.8 million, primarily due to lower average prices and a decrease in sales volumes. The current potash projection includes a 2012-13 average price of US$443 per KCl tonne (C$722 per K2O tonne), down from the budget assumption of US$464 (C$761). Sales volumes are projected at 9.6 million K2O tonnes, down from the budget assumption of 10.2 million K2O tonnes. Resource Surcharge revenue is projected to increase by $123.0 million, primarily due to higher-than-expected revenue received resulting from the adoption of new federal income tax rules which limit the ability to defer tax to future years through the use of partnerships. Transfers from Crown Entities are projected to increase by $19.4 million, due to an increase in Saskatchewan Liquor and Gaming Authority net income, primarily an increase from the liquor segment, related to continued population and economic growth. 2012-13 KEY RESOURCE FORECAST ASSUMPTIONS - FISCAL YEAR Budget 1st Quarter Mid-Year Oil Production (millions of barrels) WTI Oil Price (US$ per barrel) Well-head Oil Price (C$ per barrel) Potash Average Price (C$ per K2O tonne) Potash Average Price (US$ per KCI tonne) Potash Sales (million K2O tonnes) Exchange Rate (US cents) 12 Mid-Year Report 2012-13| Budget Update Other own-source revenue is projected to increase by $28.3 million, primarily due to a $19.8 million increase in interest, premium, discount and exchange earnings as the result of unbudgeted gains from the trading of sinking fund assets. Transfers from the Government of Canada are projected to increase by $95.1 million.Other federal transfers are projected to increase $64.6 million, primarily due to anticipated federal contributions for flood related expenditures.The Canada Health Transfer is projected to increase $30.5 million, primarily due to weaker corporate tax point assumptions by the federal government. Mid-Year Report 2012-13| Budget Update 13 GRF EXPENSE The 2012-13 Budget estimated GRF expense at $11,195.9 million. At first quarter, GRF expense was forecast to decrease $30.0 million as a result of $55.0 million in expense management savings, partially offset by a $20.0 million increase for the Provincial Disaster Assistance Program (PDAP) and $5.0 million for the City of Regina for the replacement of Mosaic Stadium. The mid-year financial update includes an additional $6.2 million in expense savings. Expense management measures have been identified in all ministries and incorporated into the mid-year financial update.The majority of the program savings are generally due to lower utilization forecasts, as well as lower debt-servicing costs, anticipated vacancy management and other administrative savings. The mid-year update also includes increases of $67.8 million since first quarter. In total, GRF expense is projected to be $11,227.5 million, an increase of $31.6 million from budget. Expense increases since budget have occurred in the following four ministries. w Government Relations is projected to be $85.2 million higher than budget, primarily due to increases for the Provincial Disaster Assistance Program and payments under the gaming agreements, largely the result of higher casino profits last year. w Parks, Culture and Sport is projected to be $5.0 million higher due to funding to be provided to the City of Regina for the replacement of Mosaic Stadium. w SaskBuilds Corporation will be provided with $2.0 million in start-up funding in 2012-13. w Labour Relations and Workplace Safety is projected to be up $0.5 million due to the labour legislation review and consultations. The Ministry of the Economy is also higher than budgeted, largely as a result of the transfer of Enterprise Saskatchewan responsibilities to the ministry.However, this increase has been more than offset by reduced funding for Enterprise Saskatchewan as a result of this transfer. All other GRF ministries, agencies and legislative offices are either on or below budget. 14 Mid-Year Report 2012-13| Budget Update GROWTH AND FINANCIAL SECURITY FUND The Growth and Financial Security Act requires one-half of the GRF pre-transfer surplus to be transferred to the GFSF. The 2012-13 Budget included a transfer of $47.5 million – one-half of the budgeted pre-transfer surplus of $95.0 million – to the GFSF. At mid-year, the GRF pre-transfer surplus is projected to be $12.4 million. One-half of this amount – $6.2 million – is projected to be transferred to the GFSF. A transfer of $50.0 million to the GRF for highways infrastructure is also projected, resulting in a mid-year net transfer of $43.8 million from the GFSF to the GRF. The 2012-13 year-end balance in the GFSF is projected to be $664.5 million, a decrease of $43.8 million from the 2011-12 year-end balance of $708.3 million as reported in the Public Accounts. Mid-Year Report 2012-13| Budget Update 15 Borrowing and Debt GENERAL REVENUE FUND DEBT The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government public debt at March 31, 2013 is projected to be $3.8 billion, unchanged from March 31, 2012. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. Crown corporation public debt is divided into two components:Crown corporation general public debt and Government Business Enterprise (GBE) specific public debt. Crown corporation general public debt is projected to be $658.2 million, an increase of $101.4 million from March 31, 2012.GBE specific public debt is projected to be $4.7 billion, an increase of $824.3 million from March 31, 2012. Taken together, Crown corporation public debt is currently projected to be $5.4 billion, an increase of $925.7 million from March 31, 2012. GRF DEBT As at March 31 2012-13 Mid-Year 2011-12 1st Quarter Mid-Year Change from (millions of dollars) Actual Forecast Projection 2011-12 1st Quarter GRF Government General Public Debt - - GRF Crown Corporation Public Debt Crown Corporation General Government Business Enterprise Specific ) GRF Crown Corporation Public Debt ) GRF Public Debt ) Guaranteed Debt ) 16 Mid-Year Report 2012-13| Budget Update BORROWING The Province’s 2012-13 borrowing requirements are projected to be $85.6 million lower than estimated in the budget due to lower requirements for SaskTel, SaskEnergy and Saskatchewan Water, partially offset by a higher requirement at SaskPower. Government borrowing requirements remain on budget for 2012-13. GRF BORROWING REQUIREMENTS Budget Mid-Year Change from (thousands of dollars) Estimate Projection Budget Borrowing for Crown Corporations Municipal Financing Corporation of Saskatchewan - Saskatchewan Liquor and Gaming Authority - Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation ) Saskatchewan Water Corporation ) SaskEnergy Incorporated ) Borrowing for Crown Corporations ) Borrowing for Government - Total Borrowing Requirements ) Mid-Year Report 2012-13| Budget Update 17 The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 MID-YEAR REPORT 18 Mid-Year Report 2012-13| Budget Update GENERAL REVENUE FUND FINANCIAL TABLES Schedule of Revenue Schedule of Expense Schedule of Debt Mid-Year Report 2012-13| Budget Update 19 GENERAL REVENUE FUND Schedule of Revenue (thousands of dollars) Budget 1st Quarter Mid-Year Change from Estimate Forecast Projection Budget 1st Quarter Corporation Income ) Fuel - - Individual Income Provincial Sales - - Tobacco - - Other - Taxes Crown Land Sales ) ) Natural Gas ) Oil ) ) Potash ) ) Resource Surcharge Other ) Non-Renewable Resources ) ) Crown Investments Corporation of Saskatchewan - - - Special Dividend - - Saskatchewan Liquor and Gaming Authority - Other Enterprises and Funds - - Transfers from Crown Entities - Fines, Forfeits and Penalties Interest, Premium, Discount and Exchange Motor Vehicle Fees - - Other Licences and Permits - - Sales, Services and Service Fees Transfers from Other Governments Other - - Other Revenue Own-Source Revenue ) ) Canada Health Transfer Canada Social Transfer - - Other Transfers from the Government of Canada Revenue ) 20 Mid-Year Report 2012-13| Budget Update GENERAL REVENUE FUND Schedule of Expense (thousands of dollars) Budget 1st Quarter Mid-Year Change from Estimate1 Forecast1 Projection1 Budget 1st Quarter Ministries and Agencies Advanced Education ) ) Agriculture ) ) Central Services ) ) Economy Education ) ) - Teachers' Pensions and Benefits - - Enterprise Saskatchewan ) ) Environment ) ) Executive Council ) ) Finance ) ) - Public Service Pensions and Benefits - - Finance Debt Servicing ) ) Government Relations Health ) ) Highways and Infrastructure ) ) Innovation Saskatchewan - - Justice - - Labour Relations and Workplace Safety Parks, Culture and Sport - Public Service Commission ) ) Saskatchewan Research Council - - SaskBuilds Corporation - - Social Services ) ) Legislative Assembly and its Officers Chief Electoral Officer - - Children's Advocate - - Conflict of Interest Commissioner - - Information and Privacy Commissioner - - Legislative Assembly - - Ombudsman - - Provincial Auditor - - Expense Management - ) - - Expense 1 Budget, forecast and projected figures reflect organizational changes announced on May 25, 2012 that resulted in responsibility for certain functions being transferred between Ministries. Mid-Year Report 2012-13| Budget Update 21 GENERAL REVENUE FUND Schedule of Debt As at March 31 (thousands of dollars) 2012-13 Mid-Year 2011-12 1st Quarter Mid-Year Change from Actual Forecast Projection 2011-12 Government General Public Debt - Crown Corporation General Public Debt Information Services Corporation of Saskatchewan - Municipal Financing Corporation of Saskatchewan Saskatchewan Housing Corporation ) Saskatchewan Opportunities Corporation ) Saskatchewan Power Corporation ) Saskatchewan Telecommunications Holding Corporation Saskatchewan Water Corporation ) SaskEnergy Incorporated Crown Corporation General Public Debt Government Business Enterprise Specific Public Debt Municipal Financing Corporation of Saskatchewan Saskatchewan Gaming Corporation - Saskatchewan Liquor and Gaming Authority - Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation ) SaskEnergy Incorporated ) Government Business Enterprise Specific Public Debt Public Debt Public Debt by Category Government General Gross Debt ) Government General Sinking Funds ) ) ) Government General Public Debt - Crown Corporation Gross Debt Crown Corporation Sinking Funds ) Crown Corporation Public Debt Public Debt Guaranteed Debt 22 Mid-Year Report 2012-13| Budget Update SUMMARY FINANCIAL STATEMENT INFORMATION SUMMARY STATEMENT OF SURPLUS Summary financial information consolidates the financial transactions of the GRF, Crown corporations, agencies, boards and commissions. A $22.5 million summary financial surplus is projected at mid-year, a $7.7 million increase from the budgeted surplus of $14.8 million. The increase mainly reflects significant increases in CIC and Not-for-Profit Insurance Organizations mostly offsetting large projected increases in the forecast liabilities of the Public Service Superannuation Plan and the Teachers’ Superannuation Plan. A decrease in the GRF pre-transfer surplus is offset by a positive adjustment reflecting a change in accounting to adopt Public Sector Accounting Board standards in consolidating Saskatchewan Housing Corporation into the summary financial statements. 2012-13 SUMMARY FINANCIAL SURPLUS (millions of dollars) Summary Financial Surplus - Budget Estimate Changes from Budget Treasury Board Organizations GRF Pre-Transfer Surplus -82.6 Pension Adjustment -308.3 Regional Health Authorities +31.6 Interagency Accounting Adjustments +85.0 Other net changes -4.6 Treasury Board Organizations -278.9 CIC Board Organizations SaskTel +48.9 Saskatchewan Government Insurance +46.6 SaskPower +25.2 Other net changes +34.2 CIC Board Organizations +154.9 Not-for-Profit Insurance Organizations Saskatchewan Crop Insurance Corporation +79.0 Workers' Compensation Board (Saskatchewan) +34.5 Other net changes +18.2 Not-for-Profit Insurance Organizations +131.7 Total Change from Budget +7.7 Summary Financial Surplus - Mid-Year Projection Mid-Year Report 2012-13| Budget Update 23 SUMMARY STATEMENT OF DEBT GRF debt includes all debt borrowed for government purposes and most debt borrowed for Crown corporations.Some Crown corporations and other government organizations have additional debt that they have borrowed on their own. The Summary Statement of Debt reports the combined debt of the GRF and all organizations controlled by the Government. SUMMARY SCHEDULE OF DEBT As at March 31 2012-13 Change 2011-12 Mid-Year from (millions of dollars) Actual Projection 2011-12 GRF Government General Public Debt - GRF Crown Corporation Public Debt GRF Public Debt Other Debt Summary Statement Public Debt Guaranteed Debt 24 Mid-Year Report 2012-13| Budget Update SUMMARY FINANCIAL STATEMENT TABLES Summary Statement of Surplus Summary Schedule of Debt Mid-Year Report 2012-13| Budget Update 25 GOVERNMENT OF SASKATCHEWAN Summary Statement of Surplus (millions of dollars) Mid-Year Estimated Projection 2012-13 2012-13 Change Treasury Board Organizations 1 General Revenue Fund (GRF) Growth and Financial Security Fund ) ) Boards of Education - eHealth Saskatchewan ) ) Enterprise Saskatchewan ) ) Legal Aid Commission ) ) Liquor and Gaming Authority Northern Municipal Trust Account ) ) Regional Colleges ) ) Regional Health Authorities ) ) Saskatchewan Agricultural Stabilization Fund ) ) ) Saskatchewan Apprenticeship & Trade Certification Commission ) ) Saskatchewan Cancer Agency ) ) ) Saskatchewan Housing Corporation - Saskatchewan Institute of Applied Science and Technology Saskatchewan Research Council - Saskatchewan Student Aid Fund - ) ) Saskatchewan Watershed Authority ) ) Other Organizations ) Interagency Accounting Adjustments 2 ) Adjustment to account for pension costs on an accrual basis ) Dividends included in GRF surplus ) ) ) Surplus (Deficit) of Treasury Board Organizations ) ) ) CIC Board Organizations 3 Crown Investments Corporation (separate) 4 ) ) ) CIC Asset Management Inc. ) Information Services Corporation SaskEnergy Incorporated Saskatchewan Gaming Corporation - Saskatchewan Government Insurance Saskatchewan Opportunities Corporation Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation Saskatchewan Transporation Company ) ) ) Saskatchewan Water Corporation Interagency Accounting Adjustments 2 ) ) ) Dividends included in GRF surplus ) ) - Retained Surplus of CIC Board Organizations Surplus (Deficit) Prior to Not-for-Profit Insurance Organizations ) ) ) 26 Mid-Year Report 2012-13| Budget Update GOVERNMENT OF SASKATCHEWAN Summary Statement of Surplus (millions of dollars) Mid-Year Estimated Projection 2012-13 2012-13 Change Surplus (Deficit) Prior to Not-for-Profit Insurance Organizations ) ) ) Not-for-Profit Insurance Organizations 5 Saskatchewan Auto Fund ) Saskatchewan Crop Insurance Corporation Crop Reinsurance Fund of Saskatchewan Workers' Compensation Board (Saskatchewan) Surplus (Deficit) of Not-for-Profit Insurance Organizations Surplus (Deficit) The year-end for some organizations is not March 31. The 2012-13 amounts for those organizations are the amounts for the fiscal year ending before March 31, 2013. 1 Budgets of these organizations are subject to Treasury Board review and include transfers from the GRF. 2 Interagency Accounting Adjustments eliminate the effects of financial transactions between agencies and, for organizations whose fiscal year-ends are not March 31, adjust for significant transactions between their year-ends and March 31, and adjust for the impact of the adoption of new accounting standards. 3 Budgets of these organizations are subject to Crown Investments Corporation (CIC) Board review and include grants from CIC. 4 CIC's amounts exclude dividend revenue from its subsidiaries. 5 The insurance organizations establish rates and fees that will allow them to be actuarially sound over the long term. These organizations do not pay dividends to the GRF. Mid-Year Report 2012-13| Budget Update 27 GOVERNMENT OF SASKATCHEWAN Summary Schedule of Debt As at March 31 (thousands of dollars) Mid-Year Projection Mid-Year 2011-12 2012-13 Change from Actual GRF Debt Other Debt Debt 2011-12 Treasury Board Organizations Government Public Debt - - Boards of Education - Global Transportation Hub Authority - - Growth and Financial Security Fund ) - ) ) ) Liquor and Gaming Authority - - Municipal Financing Corporation of Saskatchewan - Regional Health Authorities - Saskatchewan Housing Corporation ) Other Treasury Board Organizations - Public Debt of Other Treasury Board Organizations Public Debt of Treasury Board Organizations CIC Board Organizations Information Services Corporation of Saskatchewan - - Saskatchewan Gaming Corporation ) Saskatchewan Immigrant Investor Fund - Saskatchewan Opportunities Corporation - ) Saskatchewan Power Corporation - Saskatchewan Telecommunications - Saskatchewan Water Corporation - ) SaskEnergy Incorporated Public Debt of CIC Board Organizations Public Debt Guaranteed Debt ) 28 Mid-Year Report 2012-13| Budget Update
